                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:19-cv-00577-RJC-DCK

 QUEEN CITY TELEVISION SERVICE                )
 CO., INC.,                                   )
                                              )
              Plaintiff,                      )
                                              )
 v.                                           )    ORDER GRANTING DEFAULT
                                              )   JUDGMENT AND PERMANENT
 QUEEN CITY APPLIANCE REPAIRS,                )          INJUNCTION
 LLC, BENNY STAFFORD, and TONY                )
 SCOTT,                                       )
                                              )
              Defendants.                     )
                                              )

       This matter comes before the Court on the Motion for Default Judgment (the

“Motion”) Plaintiff Queen City Television Service Co., Inc. (“Queen City Appliance”

or “Plaintiff”) against Defendants Queen City Appliance Repairs (“Queen City

Repairs”),   Benny Stafford (“Stafford”), and Tony Scott (“Scott”) (collectively

“Defendants”). [D.E. 12].

       The Court has reviewed the Motion, together with the supporting materials

submitted contemporaneously with the Motion or previously filed with the Court.

Based upon those materials and because Defendant has failed to file an answer in

the time afforded under the law and the clerk’s entry of Default, Plaintiff’s Motion is

hereby GRANTED.

               FINDINGS OF FACT AND CONCLUSIONS OF LAW

       1.    On October 28, 2019, Plaintiff filed its Complaint in this Court seeking

injunctive relief and damages against Defendant for (i) infringement of federally

                                          1

      Case 3:19-cv-00577-RJC-DCK Document 14 Filed 10/06/20 Page 1 of 10
registered trademarks under 15 U.S.C. §§ 1114, et seq., (ii) false designation of origin

and unfair competition under 15 U.S.C. § 1125(a), et seq., (iii) common law trademark

infringement, (iv) common law unfair competition, and (v) unfair and deceptive trade

practices under N.C. Gen. Stat. § 75-1.1. [D.E. 1.]

      2.     Defendants were properly served on December 12, 2019 and January 27,

2020. [D.E. 6-7, 9.].

      3.     This Court has proper jurisdiction over the subject matter in this

litigation under 15 U.S.C. § 1121 and 15 U.S.C. §§ 1331 and 1338(a) because this

action arises under the Lanham Act.

      4.     This Court has personal jurisdiction over Defendants because

Defendant Queen City Repairs is a North Carolina limited liability company with a

principal place of business in Charlotte, North Carolina and Defendants Stafford and

Scott are resident of Charlotte, North Carolina. This Court shall retain jurisdiction

over Defendant for the purpose of implementing and enforcing this Judgment.

      5.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391.

      6.     Plaintiff owns U.S. Registration No. 3,950,551 for the mark QUEEN

CITY AUDIO VIDEO APPLIANCES (the “Queen City Appliance Mark”).                     This

registration is valid and subsisting and has achieved incontestable status.

      7.     Since at least as early as May 20, 2004, Plaintiff has used the Queen

City Appliance Mark continuously and in good faith in connection with a wide range

of services including “retail store services in the field of consumer electronics, major

household appliances, grills, and accessories for consumer electronics and household



                                           2

     Case 3:19-cv-00577-RJC-DCK Document 14 Filed 10/06/20 Page 2 of 10
appliances” in International Class 35 (collectively, “Queen City Appliance’s Services”

or “Plaintiff’s Services”).

       8.     Plaintiff has a long track record of outstanding sales totals due to their

extensive promotion of the Queen City Appliance Marks and their commitment to

customer service.      The Queen City Appliance Mark has become well known

throughout North Carolina and is associated in the mind of the relevant consuming

public with Plaintiff and its business.

       9.     Plaintiff’s use of the Queen City Appliance Mark has created, and

continues to create, a close association between the Queen City Appliance Mark and

Queen City Appliance’s Services in the mind of the public.

       10.    Further, Plaintiff has spent substantial time, money, and effort in

developing and marketing services including Queen City Appliance’s Services, under

the Queen City Appliance Mark throughout the United States. As a result, Plaintiff

has built up extensive goodwill in, and owns extensive common law rights to, the

Queen City Appliance Mark, and the general public closely associates the Queen City

Appliance Mark with at least Queen City Appliance’s Services.

       11.    At all times relevant to the Complaint, Defendants have been using

QUEEN CITY HOME APPLIANCE REPAIR in connection with installation,

maintenance, and servicing of appliances (the “Infringing Mark”) and has owned the

domain name <queencityappliancerepairs.com> (the “Infringing Domain Name”).




                                           3

     Case 3:19-cv-00577-RJC-DCK Document 14 Filed 10/06/20 Page 3 of 10
          12.   The Infringing Domain Name resolves to a website operated by

Defendants that advertises and offers services related to installation, maintenance,

and servicing of appliances (the “Infringing Website”).

          13.   Plaintiff first learned of Defendants’ infringement when Roddey Player,

the owner of Plaintiff, received calls from several different customers complaining

about the quality of repair service that they received from Defendants on home

appliances, which they believed to be associated with Plaintiff and an extension of

Plaintiff’s business. This constitutes actual confusion and has resulted in damages

to Plaintiff’s business, trade, reputation, and goodwill.

          14.   On May 10, 2019, Plaintiff sent Defendants a cease-and-desist letter

demanding that Defendants cease using the Infringing Mark and cease operating

both the Infringing Domain Name and the Infringing Website (the “First Letter”).

          15.   On August 6, 2019, Plaintiff sent Defendants a second cease-and-desist

letter reiterating the demands made in the First Letter (the “Second Letter”).

          16.   On August 8, 2019, Scott called counsel for Plaintiff and stated that

Defendants would comply with Plaintiff’s demands within 30 days (the “August 8

Call”).

          17.   On September 23, 2019, Plaintiff sent Defendants a third cease-and-

desist letter again reiterating the demands made in the First and Second Letters (the

“Third Letter”) and further attaching a settlement agreement for Defendants to sign

and return to Plaintiff. The terms of the settlement agreement obligated Defendants

to comply with Plaintiff’s demands by October 7, 2019.



                                            4

     Case 3:19-cv-00577-RJC-DCK Document 14 Filed 10/06/20 Page 4 of 10
      18.    To date, Defendants have not returned the settlement agreement or

otherwise made any effort to comply with Plaintiff’s demands.

      19.    Defendants have engaged in this conduct in spite of the fact that

Plaintiff’s rights in the Queen City Appliance Mark date back at least as early as May

20, 2004.

      20.    Accordingly, Plaintiff’s rights in the Queen City Appliance Mark precede

any rights Defendants could claim in the Infringing Mark.

      21.    Defendants’ Infringing Mark is confusingly and deceptively similar to

the Queen City Appliance Mark for Plaintiff’s Services such that the trade and

purchasing public is likely to be confused by and deceived into believing that the

services offered in connection with the Infringing Mark originate with or are

otherwise authorized by, sponsored by, licensed by, or associated with Plaintiff.

Indeed, as described above, such confusion has occurred.

      22.    Defendants intentionally copied the Queen City Appliance Mark when

it adopted the Infringing Mark. Because Defendants have been on notice of Plaintiff’s

superior rights in the Queen City Appliance Mark since at least May 10, 2019,

Defendants’ infringement is willful.

      23.    The Infringing Mark closely resembles the Queen City Appliance Mark.

      24.    The Infringing Mark begins with the same two words (“QUEEN CITY”)

as Plaintiff’s QUEEN CITY AUDIO VIDEO APPLIANCES, and the Infringing Word

shares the singular form of an additional word (“APPLIANCES”), with the Queen

City Appliance Mark.



                                          5

     Case 3:19-cv-00577-RJC-DCK Document 14 Filed 10/06/20 Page 5 of 10
      25.    The additional terms contained in the Infringing Mark (“HOME” and

“REPAIR”) are descriptive of Defendant’s services and therefore do not serve to

distinguish the Infringing Mark from Plaintiff’s Mark.

      26.    The Infringing Mark and the Queen City Appliance Mark convey similar

commercial impressions.

      27.    The Infringing Mark is being used in connection with services that are

substantially similar to the services covered by the Queen City Appliance Mark,

namely, services related to the installation, maintenance, and servicing of appliances.

      28.    Defendants do not have a license or permission from Plaintiff to use the

Queen City Appliance Mark or any mark confusingly similar to the Queen City

Appliance Mark.

      29.    Because of the striking and confusing similarities between the Queen

City Appliance Mark and the Infringing Mark, ordinary observers, unless they set

out to detect any disparities, would likely overlook any differences and regard the

marks as aesthetically the same.

      30.    The types of services offered and sold by Defendants under or in

connection with the Infringing Mark are identical and/or closely similar to the goods

and services Plaintiff offers and sells under or in connection with the Queen City

Appliance Mark.

      31.    Defendants’ use of the Infringing Mark in commerce in the United

States in connection with the sale, offering for sale, distribution, and advertising of

goods and/or services which are in direct competition and/or overlap with services



                                          6

     Case 3:19-cv-00577-RJC-DCK Document 14 Filed 10/06/20 Page 6 of 10
offered by Plaintiff under the Queen City Appliance Mark, is likely to cause confusion,

or to cause mistake, and/or to deceive the public in violation of 15 U.S.C. § 1114 and

infringes Plaintiff’s federally registered mark.

        32.   Also, Defendants’ adoption and use of the confusingly similar Infringing

Mark in commerce is likely to cause confusion, or to cause mistake, or to deceive as

to Defendants’ affiliation, connection, or association with Plaintiff, and/or as to the

origin, sponsorship, or approval of Defendants’ goods or services by Plaintiff, in

violation of 15 U.S.C. § 1125(a).

        33.   Defendants’ use of the Infringing Mark in North Carolina also

constitutes trademark infringement and unfair competition under North Carolina

common law and unfair and deceptive trade practices under N.C. Gen. Stat. § 75-1.1.

        34.   Defendants’ acts of trademark infringement have been committed with

the intent to cause confusion, mistake, or deception, and are in violation of Plaintiff’s

rights under section 32(a) of the Lanham Act 15 U.S.C. § 1114(a), and have been

deliberate, willful, and in callous disregard of Plaintiff’s rights.

        35.   Defendants adopted and are using the Infringing Mark knowingly in

violation of, and in reckless disregard of, Plaintiff’s rights in the Queen City

Appliance Mark particularly in light of the First, Second, and Third Letters Plaintiff

sent Defendants and the August 8 Call.

        36.   Actual confusion has resulted from Defendants’ use of the Infringing

Mark.




                                             7

     Case 3:19-cv-00577-RJC-DCK Document 14 Filed 10/06/20 Page 7 of 10
      37.    Defendants continued to use the Infringing Mark despite Plaintiff’s

repeated requests that Defendants stop their infringing activities.

      38.    Defendants’ willful and callous misconduct makes this an exceptional

case, entitling Plaintiff to have any monetary remedies trebled and to recover its

attorneys’ fees under 15 U.S.C. § 1117.

      39.    Plaintiff has been and will continue to be irreparably injured by

Defendants’ conduct. Plaintiff cannot be adequately compensated for these injuries

by monetary remedies alone, and Plaintiff has no adequate remedy at law for

Defendants’ infringement of its rights. Plaintiff is therefore entitled to injunctive

relief against Defendants.

      40.    Defendants’ actions have caused and will continue to cause confusion,

mistake, or deception among the public and consumers as to the affiliation,

connection, association, origin, sponsorship, approval, or source of the goods and/or

services that Defendants market and sell under the Infringing Mark, resulting in

damage to Plaintiff’s business, trade, reputation, and goodwill.

                    PERMANENT INJUNCTION AND ORDER

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that default

judgment and a permanent injunction be ordered against Defendants as follows:

Defendants are hereby permanently enjoined along with those in active concert and

participation with them from:

      1.     Infringing Plaintiff’s federally registered QUEEN CITY AUDIO VIDEO

APPLIANCES trademark and related other common rights (the “Plaintiff’s Mark”).



                                          8

     Case 3:19-cv-00577-RJC-DCK Document 14 Filed 10/06/20 Page 8 of 10
       2.    Using the Plaintiff’s Mark or any mark confusingly similar thereto

including, without limitation, the designation “QUEEN CITY HOME APPLIANCE

REPAIR” (the “Infringing Mark”), to advertise, promote, display or sell any goods or

services;

       3.    Making any use of any corporate name, domain name, or trade name

including, without limitation, the domain name <queencityappliancerepairs.com>,

confusingly similar to the Plaintiff’s Mark and/or consisting of, in whole or in part,

any of the Plaintiff’s Mark;

       4.    Registering any trademark, domain name, trade name, or corporate

name        including,     without       limitation,      the      domain        name

<queencityappliancerepairs.com>, consisting of, in whole or in part, the Plaintiff’s

Mark, or any word or mark confusingly similar thereto;

       5.    Representing or suggesting to any third party that Defendants are

affiliated with, sponsored by, licensed by, or otherwise connected with Plaintiff; and

       6.    Otherwise unfairly competing with Plaintiff.

       The Court FURTHER finds that Defendants are in violation of 15 U.S.C. §

1125(a), and, having so found, HEREBY FURTHER ORDERS under 15 U.S.C. § 1118

that all labels, signs, prints, packages, wrappers, receptacles, and advertisements in

the possession of any of the Defendants, bearing the registered trademark QUEEN

CITY AUDIO VIDEO APPLIANCES reflected in U.S. Reg. No. 3,950,551 or any

reproduction, counterfeit, copy, or colorable imitation thereof, and all plates, molds,

matrices, and other means of making the same, shall be destroyed by Defendants;



                                          9

     Case 3:19-cv-00577-RJC-DCK Document 14 Filed 10/06/20 Page 9 of 10
and that Defendants shall remove all signage, and to cease use of and destroy all

copies of any labels, signs, prints, packages, wrappers, receptacles, and

advertisements in their control bearing Plaintiff’s Mark, within ninety (90) days of

the date of this order.

       This Court shall retain jurisdiction over this matter to enforce a violation of

this Judgment’s terms. If any such violation occurs, the Court shall award, (a)

without regard to proof of actual damages, an amount the Court deems adequate to

compensate Plaintiff for such breach; as well as (b) injunctive relief enjoining any

further breach of this Order, or such modifications to the present Order as the Court

deems appropriate; (c) attorney’s fees, costs and disbursements, as determined by the

Court; and (d) such other relief as the Court deems just and proper.



 Signed: October 6, 2020




                                          10

     Case 3:19-cv-00577-RJC-DCK Document 14 Filed 10/06/20 Page 10 of 10
